DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The recitations of the operation of the mixing device and gas injection mechanism and the material that the mixing device and gas injection mechanism prepare or inject is directed to the intended use and materials that are to be acted upon.  A slurry and the materials making up and producing the slurry are not positively claimed as structural elements.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). "[Apparatus claims cover what a device is, not what a device does" (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Claims reciting “a gas injection mechanism” and its intended use does nothing more than define the mechanism as capable of injecting a material that may be gas.  Absent any clear language to point out a structural element, during this examination, the claims are read in its broadest reasonable interpretation to refer to "a gas injection mechanism" structure as an injector which can provide a feed of material.  Furthermore, the injection of gas specifically is directed to the material or article worked upon; and statements of wherein the gas injection mechanism is configured to dissolve the carbonic acid gas in the slurry in the container by injecting the carbonic acid gas under a specific pressure are directed to the intended use of the gas injector and material worked upon.  There is no further limiting structure recited that makes the functional intended use of the gas injection at a selected pressure or causes the material to dissolve.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”.
Claims reciting “a mixing device” and its intended use does nothing more than define the device as capable of mixing materials that may be a slurry.  Absent any clear language to point out a structural element, during this examination, the claims are read in its broadest reasonable interpretation to refer to "a mixing device" structure as a device that can provide a mixing of material.  Furthermore, the preparation of a slurry specifically is directed to the material or article worked upon; and statements of wherein the mixing device is configured to prepare, deaerated and stir a slurry are directed to the intended use of the mixing device and material worked upon.  There is no further limiting structure recited that makes the functional intended use of the mixing device to prepare, deaerate, or even mix a slurry or rotate or revolve the mixing device to stir the slurry.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites a mixing device configured to seal the mixing container in a manner that causes the mixing container to become a sealed container, and unseal the sealed container while the mixing device stirs the slurry.  This appears to be insufficient structure to provide the narrative effect of sealing and unsealing a container.  A “mixing “ device does not inherently have structure to be capable to seal and unseal a container.  A mixing device only has the natural capability to “mix”, thus the claims appear incomplete in structure to warrant the mode of a seal or unseal effect.  Claims 36-50 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 35.
Regarding claim 35, it is unclear whether “a mixing device” properly invokes 35 USC 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for’) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for’) are presumed not to invoke 35 U.S.C. 112(f) except as  otherwise indicated in an Office action.
Although Claims 35-50 recite "mixing device", the adjective modifier “mixing” merely describes the device’s intended effect to clarifying to the noun (i.e. “device”). However, there is no further positive structure being claimed as part of the “[mixing] device” other than the adjective nomenclature of “mixing”.  At present, claims 35-50 only present the element of a “device” with no element forming this “device” and its structural connection with the elements of the rest of the invention.  Although the instant specification states in paragraph [0051]:

    PNG
    media_image1.png
    129
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    558
    media_image2.png
    Greyscale

the instant claims have not particularly pointed out what particular elements are within the breadth of the “mixing device”.  For example, while the mixing device is described as being constituted with a mixing container in paragraph [0051], claim 35, recites that the mixing container is a separate element of the slurry manufacturing apparatus and not a part of the mixing device; and therefore, it is unclear whether the other elements of mixing blades 12, 13, driving mechanism 14 and moving mechanism 15 are particular elements of the mixing device or are separate elements of the apparatus.    Claims 36-50 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 35.
Claim 36 appears to be structurally incomplete in ability to perform the mixing device configured to rotate and revolve to stir the slurry since there is no driving member to rotate and revolve the mixing device.
Claim 37 appears to be structurally incomplete in ability to perform the mixing device configured to rotate and revolve to stir the slurry since there is no driving member to rotate and revolve the mixing device.
Claim 44 appears to be structurally incomplete in ability to perform the gas injection mechanism configured to dissolve.  The mechanism does not inherently define a structure capable to perform the recited function of “dissolve”.
Claim 50 recites a mixing device configured to unseal the sealed container.  This appears to be insufficient structure to provide the narrative effect of unsealing a container.  A “mixing “ device does not inherently have structure to be capable to unseal a container.  A mixing device only has the natural capability to “mix”, thus the claims appear incomplete in structure to warrant the mode of an unseal effect.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon et al. (U.S. Patent No. 7,316,865).
   Regarding claims 16-34, Kweon et al. discloses a slurry manufacturing apparatus (column 9, lines 43-50) comprising:
a gas injection mechanism connected to a mixing container (figure 2, see arrow above N2 indicating gas input by sealed input under pressure into sealed container 300; column 7, lines 41-47; column 7, line 67); and
a mixing device (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2).
It is noted that the operation of the mixing device and the gas injection (“configured to…”), and the specific material being a lithium complex oxide or a carbonic acid gas or the specific type of slurry is directed to an intended use and does not further structurally require any positive structure and the material or article worked upon.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no further structural limitations provided, such as a lid, driving mechanism, sealing/unsealing/moving mechanism.  Kweon et al. is capable of performing the recited operations (figure 2, reference #300 is shown being sealed with a lid that may be removed for unsealing the container while stirring (the method steps and order of the steps has no bearing on the structural limitations of the claim which are disclosed by the reference)).
Claim 36 attempts to further limit the operation of the mixing device; however, no further structural limitation has been recited to perform the functions to permit the mixing device to rotate or revolve to stir the slurry.  Nonetheless, Kweon et al. discloses wherein the mixing device is capable to rotate and revolve to stir the slurry (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)).
Claim 37 attempts to further limit the operation of the mixing device; however, no further structural limitation has been recited to perform the functions to permit the mixing device to rotate or revolve to stir the slurry.  Nonetheless, Kweon et al. discloses wherein the mixing device is capable to mix the slurry materials by rotational and revolving movement of the mixing device (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)).

Claim 38  attempts to further describe the material or article worked upon which does not further limit an apparatus claim.
Claim 39 attempts to further limit the operation of the gas injection mechanism which does not further limit an apparatus claim.  Nevertheless Kweon et al. discloses the gas injection mechanism is capable to inject the gas into the mixing container before the mixing device prepare the slurry (figure 2).
Claims 40-42 attempt to further limit the operation of the gas injection mechanism and further describe the material or article worked upon (“under pressure”) which does not further limit an apparatus claim.  Nevertheless Kweon et al. discloses wherein the gas injection mechanism is capable to inject at the pressure cited (figure 2; column 7, lines 21-67).
Claim 43 attempts to further limit the operation of the gas injection mechanism which does not further limit the apparatus claims.  Nevertheless, Kwon et al. discloses wherein the gas injection mechanism is capable to inject the gas into the slurry (figure 2).
Claim 44 attempts to further limit the operation of the gas injection mechanism and the material or article worked upon which does not further limit the apparatus claims.  Nevertheless, Kwon et al. discloses wherein the gas injection mechanism is capable to dissolve, by injecting the gas into the mixing container, the gas into the slurry (figure 2).
Claim 45 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry is capable to coat a positive electrode of a nonacqueous electrolyte secondary batter (abstract; figure 2).
Claim 46 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise a lithium complex oxide (figure 2; column 5, lines 3-35).
Claim 47 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise an alkali complex oxide (figure 2; column 5, lines 3-35).
Claim 48 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise a binder (figure 2; column 9, lines 43-47).
Claim 49 attempts to further describe the material or article worked upon which does not further limit an apparatus claim.  Nevertheless, Kweon et al. discloses wherein the slurry material is capable to comprise a conductive auxiliary agent (figure 2; column 9, lines 43-47).
Claim 50 attempts to further limit the operation of the mixing device; however, no further structural limitation has been recited to perform the functions to permit the mixing device to unseal the container.  Nonetheless, Kweon et al. discloses wherein the mixing device is capable to unseal the sealed container after the gas injection mechanism ceases injecting the gas into the sealed container (figure 2, (see top of reference #300 with lid that is capable of being removed after the gas injection to unseal the container).
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. Applicant argues Kweon et al. fails to disclose the limitations of claim 35 because Kweon disclose the mixing device configured to unseal, after the gas injection mechanism injects the gas into the sealed container, the sealed container while the mixing device stirs the slurry.  Examiner finds this argument unpersuasive.  This is directed to a manner of operating disclosed gas injection mechanism and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  No further structural limitation has been recited to perform the functions to permit the mixing device to unseal the container. Further, the argument is directed to an order of process steps which does not further limit an apparatus claim. Nonetheless, Kweon et al. discloses wherein the mixing device is capable to unseal the sealed container after the gas injection mechanism injects the gas into the sealed container (figure 2, (see top of reference #300 with lid that is capable of being removed after the gas injection to unseal the container), and while the mixer may be attached to the lid, it is still capable of rotating while the lid is being unsealed and lifted a minor amount just to release pressure.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774